Citation Nr: 0916790	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for bone spurs of the 
elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant served on active duty from August 15, 1977, to 
September 26, 1977.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Milwaukee, Wisconsin VA Regional Office (RO).  
In April 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing, the appellant was granted a 90-day abeyance 
period for the submission of additional evidence.  That 
period of time has lapsed, and no additional evidence has 
been received; hence, the claims will be considered on the 
basis of the current record.  These issues were before the 
Board in August 2008 when they were remanded for additional 
development.


FINDINGS OF FACT

1.  The appellant's arthritis of the knees was not manifested 
in service or for many years thereafter, and is not shown to 
be related to service. 

2.  The appellant's bone spurs of the elbows were not 
manifested in service or for many years thereafter, and are 
not shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the knees is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008), 38 C.F.R. § 3.310 (as in 
effect prior to and from October 10, 2006). 

2.  Service connection for bone spurs of the elbows is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008), 38 C.F.R. § 3.310 (as in 
effect prior to and from October 10, 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claims decided herein, the appellant was 
provided VCAA notice by letter in September 2008.  It 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  It also provided 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were readjudicated.  See December 2008 
Supplemental Statements of the Case (SSOC).  The appellant 
has had ample time to respond/supplement the record.

Regarding VA's duty to assist, the appellant's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  The appellant underwent a VA 
examination in December 2006.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.



II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis by the Court in Allen.  The revised 38 C.F.R. § 
3.310 provides, in essence, that in an aggravation secondary 
service connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

(Additionally, for veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as osteoarthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  However, the appellant in this case served 
less than 90 days; therefore, consideration under 38 C.F.R. 
§§ 3.307, 3.309 is not for application.)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Board notes that it has reviewed all of the evidence in 
the appellant's claims files, with an emphasis on the 
evidence relevant to these appeals.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

The appellant served on active duty from August 15, 1977 to 
September 26, 1977.  His STRs show that he was seen on 
September 6, 1977, with complaints of not being able to 
straighten his arms or legs.  The examiner opined that the 
appellant had congenital deformities that existed prior to 
service.  The appellant's STRs are silent for any injury, 
trauma, or treatment for his knees or elbows, or any 
diagnoses of arthritis of the knees or bone spurs of the 
elbows.  

As a part of his March 2005 claim, the appellant maintained 
that he is entitled to service connection for arthritis of 
the knees and bone spurs of the elbows.

September 2006 X-rays revealed unremarkable right and left 
knees.  December 2006 X-rays revealed olecranon spurs of both 
elbows, right bigger than left.  A December 2006 VA treatment 
record notes findings of normal range of motion in both knees 
and a diagnosis of arthritis of the knees.

A December 2006 VA examination report notes the appellant's 
complaints of bilateral knee and elbow pain.  The VA examiner 
noted that the appellant had congenital knee and elbow 
flexion contractures.  He also noted that the appellant did 
not seek medical treatment for his knees or elbows in more 
than 20 years following his military service.  Recently, he 
sought treatment from VA.  After examining the appellant and 
reviewing the claims files, the VA examiner noted diagnoses 
of early degenerative joint disease of both knees and 
bilateral bone spurs of both elbows.  The VA examiner opined 
that the appellant's arthritis was likely the result of the 
normal process of aging superimposed on the increased stress 
from flexion contractures.  The examiner also opined that the 
appellant's bone spurs were unlikely due to the short time he 
spent in service.  Rather, they likely were caused by a 
combination of flexion contractures and the aging process.

At the July 2007 Travel Board hearing, the appellant 
indicated that no doctor had ever related his arthritis to 
his military service.

By decision dated in August 2008, the Board denied the 
appeals to reopen claims of service connection for bilateral 
flexion contractures of the knees and bilateral flexion 
contractures of the elbows.

Upon review of the evidence, the Board notes that there is no 
medical or contemporaneous lay evidence showing a diagnosis 
of arthritis of the knees or bone spurs of the elbows during 
the appellant's brief period of service.  There is no post-
service medical evidence of arthritis of the knees or bone 
spurs of the elbows until 2006, nearly 30 years after the 
appellant's discharge.  Significantly, a lengthy time 
interval between service and the initial post-service 
manifestation of a disability for which service connection is 
sought (as here) is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

Regarding the etiology of the appellant's current arthritis 
of the knees and bone spurs of the elbows, the December 2006 
VA medical opinion is clearly against the appellant's claims.  
The VA physician opined that the appellant's current 
arthritis and bone spurs are  not related to his short period 
of military service, but rather due to the aging process and 
the appellant's congenital flexion contractures.  The Board 
finds this opinion persuasive because it is based on a review 
of the appellant's pertinent history.  There is no medical 
opinion of record to the contrary.  Consequently, service 
connection for arthritis of the knees and bone spurs of the 
elbows on the basis that such disabilities were incurred in 
service, and have persisted, is not warranted.  Regarding any 
argument that the appellant's current arthritis of the knees 
and bone spurs of the elbows were caused or aggravated by to 
his flexion contractures, a threshold legal requirement in 
any claim seeking secondary service connection is that the 
primary disability to which the disability for which 
secondary service connection is sought is allegedly related 
must already be service-connected.  See 38 C.F.R. § 3.310.  
In August 2008, the Board denied the appeals to reopen claims 
of service connection for bilateral flexion contractures of 
the knees and elbows, the primary disabilities on which the 
claims of secondary service connection are predicated.  
Consequently, the claims of secondary service connection lack 
legal merit; there is no basis to grant secondary service 
connection.

Although the appellant maintains that his arthritis of the 
knees and bone spurs of the elbows are due to his military 
service, a review of the claims files revealed that no 
medical opinion to that effect is of record.  Because the 
appellant is a layperson, his own statements to the effect 
that he developed these disabilities as a result of his 
military service are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claims of service 
connection for arthritis of the knees and bone spurs of the 
elbows.  The Board has considered the benefit of the doubt 
doctrine; as the preponderance of the evidence is against the 
appellant's claims, that doctrine does not apply.


ORDER

Service connection for arthritis of the knees is denied.

Service connection for bone spurs of the elbows is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


